Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 11, 2017

The Court of Appeals hereby passes the following order:

A18A0053. ALISSA DIEGO v. THE STATE.

      In April 2017, Alissa Diego was convicted of criminal trespass and sentenced
to 12 months of probation. On May 15, 2017, the trial court entered an order
revoking 30 days of her probation. On June 19, 2017, Diego filed her pro se notice
of appeal from the trial court’s order revoking her probation. We, however, lack
jurisdiction for at least two reasons.
      First, in order to appeal the revocation of her probation, Diego was required to
file an application for discretionary appeal. OCGA § 5-6-35 (a) (5); Todd v. State,
236 Ga. App. 757, 758 (513 SE2d 287) (1999); White v. State, 233 Ga. App. 873, 874
(505 SE2d 228) (1998). Her failure to comply with the discretionary appeal
procedure deprives this Court of jurisdiction to consider this appeal.
      Second, even if Diego had a right of direct appeal here, this appeal is untimely.
A notice of appeal must be filed within 30 days of entry of the trial court order sought
to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Diego filed her notice of appeal
35 days after entry of the order she seeks to appeal, thus her appeal is untimely.
      For the above reasons, this appeal is hereby DISMISSED for lack of
jurisdiction.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/11/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.